 

SUBSCRIBER’S NAME:  

 

QUANTUMSPHERE, INC. 

A NEVADA CORPORATION

 

10% SUBORDINATED CONVERTIBLE PROMISSORY NOTES

 

SUBSCRIPTION BOOKLET

 

THE PRIVATE PLACEMENT OF SECURITIES DESCRIBED HEREIN HAS NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR UNDER ANY SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER JURISDICTION. THIS PRIVATE PLACEMENT IS MADE PURSUANT TO SECTION 4(2) OF
SAID ACT, WHICH EXEMPTS FROM SUCH REGISTRATION TRANSACTIONS NOT INVOLVING A
PUBLIC OFFERING. FOR THIS REASON, THESE SECURITIES WILL BE SOLD ONLY TO
INVESTORS WHO MEET CERTAIN MINIMUM SUITABILITY QUALIFICATIONS DESCRIBED HEREIN.

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE SECURITIES OFFERED, INCLUDING THE MERITS AND RISKS INVOLVED.
AN INVESTOR SHOULD BE PREPARED TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE
COMPANY FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SECURITIES DESCRIBED HEREIN
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE LAWS OF ANY OTHER
JURISDICTION, AND, THEREFORE, CANNOT BE SOLD UNLESS THEY ARE SUBSEQUENTLY
REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. THERE IS NO
OBLIGATION OF THE ISSUER TO REGISTER THE SECURITIES UNDER THE SECURITIES ACT OR
THE LAWS OF ANY OTHER JURISDICTION.

 

 

 

 

QUANTUMSPHERE, INC.

 

NOTE PURCHASE AGREEMENT

 

10% SUBORDINATED CONVERTIBLE PROMISSORY NOTES

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the date set forth on the signature page hereto by and between QuantumSphere,
Inc., a Nevada corporation (the “Company”), and the investor whose name appears
on the signature page hereto (the “Investor”).

 

WHEREAS, the Company is conducting a private placement (the “Private Placement”)
of its 10% Subordinated Convertible Promissory Notes (the “Notes”). The Notes
are convertible into common stock of the Company pursuant to the terms set forth
in the Notes. In addition, the Notes include a detachable warrant to purchase
shares of common stock in an amount equal to one hundred percent (100.0%) of the
face value of the Notes, based on the exercise terms set forth in the common
stock purchase warrant (the “Warrants”). The Notes and the Warrants are
collectively referred to herein as the “Securities”; and

 

Whereas, the Private Placement is to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Section 4(2) of the Securities Act and/or Rule 506 of Regulation D
and is limited to persons who qualify as “accredited investors” as defined by
Rule 501(a) of the Securities Act;

 

By execution below, the Investor acknowledges that the Company is relying upon
the accuracy and completeness of the representations contained herein as a
condition of complying with its obligations under applicable securities laws and
this Agreement.

 

1. Subscription.

 

(a) Subject to the terms and conditions of this Agreement, the Investor hereby
agrees to subscribe for the Securities in the original principal amount set
forth in Section 13 below (the “Subscription Amount”). The Investor shall pay
the Subscription Amount via wire transfer to the bank account designated by the
Company in Section 1(c) below, or by check made payable to “QuantumSphere, Inc.”
and sent to 2905 Tech Center Dr., Santa Ana, CA 92705; Attn Kevin Maloney, CEO.
Utilizing the DocuSign digital signature service, the Investor needs to complete
and execute the following:

 

  (i) This Note Purchase Purchase Agreement;         (ii) The 10% Subordinated
Convertible Promissory Note in the form attached hereto as Exhibit A;        
(iii) The Security Agreement in the form attached hereto as Exhibit C;        
(iv) The Registration Rights Agreement in the form attached hereto as Exhibit D;
and         (v) The Intercreditor Agreement in the form attached hereto as
Exhibit E.

 

(b) Upon receipt of the completed and executed documents as set forth in Section
1(a) above, and the Subscription Amount via wire transfer or check, the Company
shall (i) issue to the Investor a Note, in the original principal amount
identical to the Subscription Amount, and in the form attached hereto as Exhibit
A, (ii) issue to the Investor a Common Stock Purchase Warrant in the form
attached hereto as Exhibit B, (iii) counter-execute the Security Agreement in
the form attached hereto as Exhibit C, (iv) counter-execute the Registration
Rights Agreement in the form attached hereto as Exhibit D; and (v)
counter-execute the Intercreditor Agreement in the form attached hereto as
Exhibit E.

 

-1-

 

 

(c) QSI Wire Transfer Details. QSI wiring details are as follows:

 

Wells Fargo Bank, N.A.

2677 Park Ave., Tustin, CA 92782

ABA No.: 122000247

Swift (International): WFBIUS6S

Account No.: 5206334749

Account Name: QuantumSphere, Inc. Series O-2 Escrow Account

 

(d) Binding Subscription; Right to Reject. Subject to the terms and conditions
hereof, the Investor’s obligation to subscribe and pay for the Securities shall
be complete and binding upon the execution and delivery of this Agreement. The
Company reserves the right to reject all or any part of any subscription for the
Securities for any reason or no reason, where the subscription for the
Securities shall be subject to the acceptance of this Agreement by the Company.

 

2. Use of Proceeds. The Company proposes to use the proceeds from the sale of
securities as follows: (i) for capital expenditures relating to catalyst reactor
equipment and ancillary equipment for existing reactors, (ii) production of
additional QSI-Nano iron catalysts for follow-on commercial validations and
potential purchase orders, and (iii) working capital for general corporate
purposes. The Company’s management will have significant flexibility in applying
the net proceeds of the Securities. The Investor should not invest in the
Securities if the Investor is not willing to grant the Company’s management such
discretion over the net proceeds of the Securities.

 

3. Representations and Warranties – Investor. The Investor acknowledges and
represents as follows:

 

(a) That the Investor is in a financial position to hold the Securities for an
indefinite period of time and is able to bear the economic risk and withstand a
complete loss of the Investor’s investment in the Securities;

 

(b) That the Investor, either alone or with the assistance of the Investor’s own
professional advisor, has such knowledge and experience in financial and
business matters that the Investor is capable of evaluating the merits and risk
of an investment in the Securities and has the net worth to undertake such
risks;

 

(c) That the Investor has obtained, to the extent the Investor deems necessary,
the Investor’s own personal professional advice with respect to the risks
inherent in the investment in the Securities, and the suitability of an
investment in the Securities in light of the Investor’s financial condition and
investment needs;

 

(d) That the Investor believes that an investment in the Securities is suitable
for the Investor based upon the Investor’s investment objectives and financial
needs, and the Investor has adequate means for providing for the Investor’s
current financial needs and personal contingencies and has no need for liquidity
of investment with respect to the Securities;

 

(e) That the Investor has been given certain information regarding the Company,
and has asked for and received all information that Investor deems necessary and
a reasonable person would deem necessary, to make an informed investment
decision, and has relied upon that information for purposes of this investment;

 

(f) That the Investor recognizes that the Securities as an investment involve a
high degree of risk, including, but not limited to, the risk of economic losses
from operations of the Company;

 

(g) That the Investor realizes that there is no public market for the Securities
and the Investor may be unable to liquidate the Investor’s investment in the
event of an emergency, or pledge the Securities as collateral for a loan;

 

-2-

 

 

(h) That the Investor realizes that (i) the purchase of the Securities is a
long-term investment; (ii) the purchaser of the Securities must bear the
economic risk of investment for an indefinite period of time because the
Securities have not been registered under the Securities Act or under the
securities laws of any state and, therefore, the Securities cannot be resold
unless they are subsequently registered under said laws or exemptions from such
registrations are available; and (iii) the transferability of the Securities
requires conformity with the restrictions contained in Section 4 below and
legends will be placed on the certificate(s) representing the Securities,
referring to the applicable restrictions on transferability;

 

(i) That a legend will be placed on the Note, Warrants or other instrument(s)
representing the Securities substantially to the following effect:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SUCH LAWS, INCLUDING, WITHOUT LIMITATION, THE
EXEMPTION CONTAINED IN SECTION 4(2) OF THE SECURITIES ACT. NEITHER THIS NOTE NOR
SUCH SECURITIES MAY BE SOLD OR TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
HAS BECOME AND IS THEN EFFECTIVE WITH RESPECT TO SUCH SECURITIES, (2) THIS NOTE
OR SUCH SECURITIES, AS APPLICABLE, IS TRANSFERRED PURSUANT TO RULE 144
PROMULGATED UNDER THE SECURITIES ACT (OR ANY SUCCESSOR RULE) OR (3) THE COMPANY
(AS HEREINAFTER DEFINED) HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT, TO THE EFFECT THAT THE PROPOSED SALE OR TRANSFER OF THIS
NOTE OR SUCH SECURITIES IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND
ALL OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.

 

(j) That the Investor was not solicited to purchase the Securities by any means
of general solicitation, including but not limited to the following: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio; or
(ii) any meeting where attendees were invited by any general solicitation or
general advertising; and

 

(k) That no person, firm or corporation has or will have, as a result of any act
or omission by the Investor, any right, interest or valid claim against the
Company for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, in connection with the transactions contemplated by
this Agreement.

 

4. Transfer Restrictions. The Investor has been advised that the Securities have
not been registered under the Securities Act or applicable state securities laws
and that the Securities are being offered and sold pursuant to exemptions from
such laws and that the Company’s reliance upon such exemptions is predicated in
part on the Investor’s representations as contained herein. The Investor
represents and warrants that the Securities are being purchased for the
Investor’s own account and for investment purposes only, and without the
intention of reselling or redistributing the same; the Investor has made no
agreement with others regarding any of the Securities; and the Investor’s
financial condition is such that it is not likely that it will be necessary to
dispose of any of such Securities in the foreseeable future. The Investor
further represents and agrees that if the Investor should later desire to
dispose of or transfer any of the Securities in any manner, the Investor shall
not do so without first obtaining (a) an opinion of qualified legal counsel
acceptable to the Company that such proposed disposition or transfer may be
lawfully made without the registration of such Securities pursuant to the
Securities Act and applicable state securities laws, or (b) such registration
(it being understood that, the Company’s shall not have any obligation to
register the Securities for such purpose).

 

5. Residency. The Investor represents and warrants that the Investor is a bona
fide resident of, is domiciled in and received the offer and made the decision
to invest in the Securities in the state set forth in Section 14 hereof, and the
Securities are being purchased by the Investor in the Investor’s name solely for
the Investor’s own beneficial interest and not as nominee for, or on behalf of,
or for the beneficial interest of, or with the intention to transfer to, any
other person, trust or organization.

 

-3-

 

 

6. Investor Suitability. The Investor represents and warrants that the Investor
comes within one or more of the categories marked below, and that for any
category marked the Investor has truthfully set forth the factual basis or
reason the Investor comes within that category. ALL INFORMATION IN RESPONSE TO
THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL, EXCEPT FOR DISCLOSURES TO
FEDERAL OR STATE REGULATORY AUTHORITIES. The Investor agrees to furnish any
additional information that the Company deems necessary in order to verify the
answers set forth below.

 

  Category I ______  The Investor is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with the
Investor’s spouse, presently exceeds $1,000,000, exclusive of the Investor’s
primary residence. In the calculation of net worth (the amount of assets in
excess of liabilities):

 

  ●  The Investor may include equity in personal property and real estate,
expressly excluding the Investor’s principal residence, cash, short-term
investments, stocks and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.         ● The amount of debt secured by the primary residence, up
to its estimated fair market value, is not included as a liability, unless the
person incurred debt within 60 days before buying securities in the unregistered
offering for the purpose of buying those securities and not for buying the
residence. In that situation, the amount of debt borrowed during that 60-day
period must be included as a liability.         ● Any debt secured by the
primary residence in excess of the estimated fair market value of the home is
included as a liability.

 

  Category II ______  The Investor is an individual (not a partnership,
corporation, etc.) who had an individual income in excess of $200,000 in 2013
and 2014, or joint income with his/her spouse in excess of $300,000 in 2013 and
2014, and has a reasonable expectation of reaching that income level in 2015.  
        Category III ______  The Investor is a bank, savings and loan, insurance
company; registered broker or dealer, registered investment company; registered
business development company; licensed small business investment company
(“SBIC”); or employee benefit plan within the meaning of Title I of ERISA whose
plan fiduciary is either a bank, savings and loan, insurance company or
registered investment advisor or whose total assets exceed $5,000,000.

 

                    (describe entity)  

 

  Category IV ______  The Investor is a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

 

                    (describe entity)  

 

  Category V ______ The Investor is a non-profit organization within the meaning
of Section 501(c)(3) of the Internal Revenue Code, corporation, business trust,
or partnership, not formed for the purpose of acquiring the securities offered,
with total assets in excess of $5,000,000.

 

-4-

 

 

                    (describe entity)  

 

  Category VI ______  The Investor is a trustee for a trust that is revocable by
the grantor at any time (including an IRA) and the grantor qualified under
either Category I or Category II above. A copy of the declaration of trust or
trust agreement and a representation as to the net worth or income of the
grantor is enclosed.           Category VII ______ The Investor is an entity all
the equity owners of which are “accredited investors” within one or more of the
above categories, other than Category IV or Category V. If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.

 

                    (describe entity)  

 

7. Knowledge and Experience. The Investor further represents and warrants that
the Investor has such knowledge and experience in financial and business matters
so as to be capable of evaluating the merits and risks of an investment in the
Securities and protecting the Investor’s own interests in this transaction, and
does not desire to utilize the services of any other person in connection with
evaluating such merits and risks.

 

8. Money Laundering. The Investor further represents and warrants that it is
not, nor is any person or entity controlling, controlled by or under common
control with the Investor, a Prohibited Person (as defined below), and that the
funds used by the Investor exclude any funds received or derived from a
Prohibited Person. All information provided with respect to the identity of the
Investor is accurate, and all evidence of such identity is genuine. The Investor
agrees to provide any information that may be requested by the Company or any
other person with responsibility for implementing measures to prevent money
laundering or terrorist financing to comply with its anti-money laundering
program and related responsibilities from time to time. “Prohibited Person”
means a person involved in money laundering or terrorist activities, including
those persons or entities that are included on any relevant lists maintained by
the U.S. Treasury Department’s Office of Foreign Assets Control, any senior
foreign political figures, their immediate family members and close associates,
and any foreign shell bank.

 

9. Need for Additional Financing. The Investor acknowledges and understands that
the Company may need to raise additional financing (either through private or
public offerings of equity or convertible debt securities of the Company or
through loans, lines of credit and other forms of indebtedness by the Company).
The issuance of additional equity or convertible debt securities will have the
effect of reducing the relative interests of the Investor and may require the
grant of certain rights, preferences or privileges superior to those of the
Investor. In the event the Company is required to raise additional funds, the
Investor acknowledges and understands that there is no assurance that the
Company will be able to obtain the additional funds necessary on terms favorable
to the Company, or at all, and that, if adequate funds are not available or are
not available on acceptable terms, the Company may not be able to continue as a
going-concern.

 

10. Reliance on Representations and Warranties; Changes in Information. The
Investor is informed of the significance to the Company of the foregoing
representations, agreements and consents, and they are made with the intention
that the Company will rely on them. The Investor further represents and warrants
that the Investor’s representations and warranties do not contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make said representations and warranties not misleading. The Investor further
agrees that, if there should be any change in the information provided by the
Investor to the Company (whether pursuant to this Agreement or otherwise), the
undersigned will immediately furnish such revised or corrected information in
writing to the Company.

 

-5-

 

 

11. Representations and Warranties – Company. The Company represents and
warrants as follows:

 

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada. The Company has all requisite corporate power and authority to
own and operate its properties and assets, to execute and deliver this Agreement
and the exhibits hereto, to issue and sell the Securities, and to carry out the
provisions of this Agreement and the exhibits hereto and to carry on its
business as presently conducted. The Company is duly qualified to do business
and is in good standing as a foreign corporation in all jurisdictions in which
the nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the Company or its business.

 

(b) Compliance with Other Instruments. The Company is not in violation or
default of any term of its charter documents, each as amended, or of any
provision of any mortgage, indenture, contract, lease, agreement, instrument or
contract to which it is party or by which it is bound or of any judgment,
decree, order or writ other than any such violation that would not have a
material adverse effect on the Company. The execution, delivery, and performance
of and compliance with this Agreement, and the issuance and sale of the
Securities will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
material default under any such term or provision, or result in the creation of
any mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.

 

(c) Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization of this Agreement, and the exhibits hereto, the performance of all
obligations of the Company hereunder and thereunder at the closing and the
authorization, sale, issuance and delivery of the Securities pursuant hereto has
been taken. The Agreement, and the exhibits hereto, when executed and delivered,
will be valid and binding obligations of the Company enforceable in accordance
with their terms.

 

(d) Compliance with Laws; Permits. The Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would materially and adversely affect the business, assets, liabilities,
financial condition, operations or prospects of the Company. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement, except such as
have been duly and validly obtained or filed, or with respect to any filings
that must be made after the closing, as will be filed in a timely manner. The
Company has all permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it.

 

(e) Disclosure Documentation - Company Reports as Filed Pursuant to the
Securities Exchange Act of 1934, as amended. The Company has delivered to
Investor the Company’s period reports filed with the Securities and Exchange
Commission, including its Transition Report on Form 10-KT as filed on September
26, 2014, as updated through its Quarterly Report on Form 10-Q for the quarterly
period ended September 30, 2014 as filed on November 14, 2014, its Quarterly
Report on Form 10-Q for the quarterly period ended December 31, 2014 as filed on
February 17, 2015, and its Quarterly Report on Form 10-Q for the quarterly
period ended March 31, 2015 as filed on May 14, 2015 (collectively, the
“Disclosure Documentation”). The financial statements and notes, as well as the
narrative, in the Disclosure Documents fairly presents the financial condition
and the results of operations, balance sheet, and cash flow of the Company as at
the respective dates of and for the periods referred to in such financial
statements, all in accordance with GAAP, expressly subject to fiscal year-end
adjustments (the effect of which will not, individually or in the aggregate, be
materially adverse) and the absence of notes (that, if presented, would not
differ materially from those included in the respective balance sheets).

 

-6-

 

 

(f) Tax Matters. Except for matters that would not have a Material Adverse
Effect (as defined herein) on the Company, to the knowledge of the undersigned,
any and all Tax Returns required to be filed with respect to the Company for any
period ending on or prior to the execution date of this Agreement have been
timely filed (taking into account any extension of time to file granted to or
obtained on behalf of the Company), all such federal and state, income and
non-income Tax Returns were true, correct and complete in all material respects
and were prepared in substantial compliance with all applicable Tax laws and
regulations, all Taxes shown to be payable on such Tax Returns have been paid or
will be paid by the Company prior to the date of execution of this Agreement and
no deficiency for any material amount of Tax has been asserted or assessed by a
Tax Authority against the Company. The Company is not currently the beneficiary
of any extension of time within which to file any Tax Return, and no written
claim has ever been made by a Taxing Authority in a jurisdiction where the
Company does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction. Additionally, the Company makes the following
warranties and representations with respect to Tax Matters:

 

(i) The Company has withheld and remitted all material Taxes required to have
been withheld and remitted by it on or prior to the execution of this Agreement
in connection with any amounts paid or owing to any employee, independent
contractor, creditor, member or other third party.

 

(ii) The Company does not expect any Tax Authority to assess any additional
Taxes for any period for which Tax Returns have been filed by the Company on or
prior to the date of execution of this Agreement.

 

(iii) No federal, state, local or non-U.S. Tax audits, administrative or
judicial Tax proceedings are pending or being conducted with respect to the
Company, and the Company has not received in writing from any federal, state,
local or non-U.S. Tax Authority (including jurisdictions where the Company has
not filed Tax Returns) any (1) notice indicating an intent to open an audit or
other review, (2) request for information related to Tax matters, or (3) notice
of deficiency or proposed adjustment for any amount of Tax proposed, asserted,
or assessed by any Tax Authority against the Company.

 

(iv) For purposes of this Agreement the following definitions apply:

 

(1) “Material Adverse Effect” means a material adverse effect on the business or
financial condition of the Company.

 

(2) “Tax Authority” shall mean any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

 

(3) “Tax Returns” shall mean all reports, returns, declarations, statements,
claims for refund or other information required to be supplied to a taxing
authority in connection with Taxes.

 

(4) “Taxes” shall mean all taxes, charges, fees, levies or other similar
assessments or liabilities, including income, gross receipts, ad valorem,
premium, value-added, excise, real property, personal property, sales, use,
transfer, withholding, employment, unemployment, insurance, social security,
business license, business organization, environmental, workers compensation,
payroll, profits, license, lease, service, service use, severance, stamp,
occupation, windfall profits, customs, duties, franchise and other taxes imposed
by the United States of America or any state, local or foreign government, or
any agency thereof, or other political subdivision of the United States or any
such government, and any interest, fines, penalties, assessments or additions to
tax resulting from, attributable to or incurred in connection with any tax or
any contest or dispute thereof.

 

(g) Intellectual Property. The Company has sufficient title to and ownership of,
or other rights to use, all trade secrets, and, to its knowledge, copyrights,
information, proprietary rights, trademarks, service marks and trade names in
each case necessary for its business as now conducted without any material
conflict with or infringement of the rights of others, except where such
failures or conflicts would not reasonably be expected to have a Material
Adverse Effect. As of the date of this Agreement, the Company has not received
any written, or to its knowledge, oral communications alleging that the Company
has violated or, by conducting its business as proposed, would violate any of
the trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity, except for such violations as
would not reasonably be expected to have a Material Adverse Effect.

 

-7-

 

 

12. Miscellaneous.

 

(a) Governing Law and Jurisdiction. This Agreement shall be governed in all
respects by the laws of the State of Nevada, without regard to any provisions
thereof relating to conflicts of laws among different jurisdictions. The
Investor hereby irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of the State of California. The Investor hereby
agrees that all actions or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby must be litigated exclusively
in any such state or federal court, and accordingly, and the Investor
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such litigation in any such court.

 

(b) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto; provided,
however, that the rights of Investor to purchase the Securities shall not be
assignable without the consent of the Company. This Agreement shall not be
construed so as to confer any right or benefit on any party not a party hereto,
other than their respective successors, assigns, heirs, executors and
administrators.

 

(c) Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof and
supersede all prior written or oral agreements and understandings relating
thereto. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the party
against whom enforcement of any such amendment, waiver, discharge or termination
is sought. This Agreement integrates all prior oral and written negotiations
between the parties relating to the purchase of the Securities by Investor and
is the final agreement between the parties regarding same.

 

(d) Notices, Etc. All notices under this Agreement shall be sufficiently given
for all purposes if made in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, facsimile or
other electronic transmission, to following addresses and numbers.

 

Notices to the Investor shall be addressed to:

 

                             

 

or at such other address and to the attention to such other person as the
Investor may designate by written notice to the Company.

 

Notices to the Company shall be addressed to:

 

Kevin D. Maloney

Chief Executive Officer and President

QuantumSphere, Inc.

2905 Tech Center Dr.

Santa Ana, CA 92705

Facsimile: 714-545-6265

 

-8-

 

 

with a copy to:

 

Gregory L. Hrncir, Esq.

Chief Strategy Officer

QuantumSphere, Inc.

2905 Tech Center Dr.

Santa Ana, CA 92705

Facsimile: 714-545-6265

 

or at such other address and to the attention of such other person as the
Company may designate by written notice to the Investor.

 

(e) Delays or Omissions. No delay or omission to exercise any right, power or
remedy occurring to any party upon any breach or default of the other party
under this Agreement shall impair any such right, power or remedy of such first
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
holder of any breach or default under this Agreement, or any waiver on the part
of any holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing or as provided in this Agreement.

 

(f) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without such
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

(g) Counterparts. This Agreement may be executed at different times and in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

13. Subscription Amount. The Parties agree that Investor has properly subscribed
for the purchase of Securities in the following Subscription Amount, where a
Note shall be issued in the original principal amount (the Subscription Amount):

 

$____________________.

 

14. Residency. The state of residence, the state the offer to invest was
received in, and the state the decision to invest in the Securities was:

 

     

 

15. Ownership of Securities. The Securities shall be issued in the following
manner:

 

Place an “X” in one space below:

 

  (a)       Individual Ownership               (b)       Community Property    
          (c)       Joint Tenant with Right of Survivorship (both parties must
sign)               (d)       Trust               (e)       Other

 

16. Registration of the Securities. THE SECURITIES SUBSCRIBED FOR HEREIN SHOULD
BE REGISTERED AS FOLLOWS:

 

 

Please print above the exact name(s) in which the Securities are to be held.

 

[SIGNATURE PAGE FOLLOWS]

 

-9-

 

 

SIGNATURE

 

The Investor hereby represents that the investor has read this entire Note
Purchase Agreement and by the signature below agrees to the terms hereof.

 

Date:     Address to Which Correspondence Should Be Directed:         By:      
      Street Address         Name:             City, State and Zip Code

 

Title (if applicable):             Social Security Number                    
Telephone Number                     Email Address

 

-10-

 

 

ACCEPTANCE

 

The subscription for the Securities is hereby accepted by QuantumSphere, Inc., a
Nevada corporation, as of the date set forth below.

 

QUANTUMSPHERE, INC.         By:       Kevin D. Maloney     Chief Executive
Officer and President         Date:    

 

-11-

 

 

EXHIBIT A

 

10% SUBORDINATED CONVERTIBLE PROMISSORY NOTE (SERIES O-2)

 

-12-

 

 

NEITHER THIS 10% SUBORDINATED CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”), NOR THE
SECURITIES ISSUABLE UPON THE CONVERSION HEREOF, HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND HAVE BEEN ISSUED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS,
INCLUDING, WITHOUT LIMITATION, THE EXEMPTION CONTAINED IN SECTION 4(2) OF THE
SECURITIES ACT. NEITHER THIS NOTE NOR SUCH SECURITIES MAY BE SOLD OR TRANSFERRED
UNLESS (1) A REGISTRATION STATEMENT HAS BECOME AND IS THEN EFFECTIVE WITH
RESPECT TO SUCH SECURITIES, (2) THIS NOTE OR SUCH SECURITIES, AS APPLICABLE, IS
TRANSFERRED PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT (OR ANY
SUCCESSOR RULE) OR (3) THE COMPANY (AS HEREINAFTER DEFINED) HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT, TO THE EFFECT THAT THE
PROPOSED SALE OR TRANSFER OF THIS NOTE OR SUCH SECURITIES IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT AND ALL OTHER APPLICABLE FEDERAL OR STATE
SECURITIES LAWS.

 

US$_____________ ______________, 2015

 

QUANTUMSPHERE, INC.

 

10% SUBORDINATED CONVERTIBLE PROMISSORY NOTE (SERIES O-2)

 

FOR VALUE RECEIVED, QuantumSphere, Inc., a Nevada corporation (the “Company”),
promises to pay to the order of ____________________________, an individual, or
such person’s successors and assigns (collectively, the “Holder”), the principal
amount of _______________________________ Dollars ($_______________USD)
(“Principal”), together with all accrued and unpaid interest hereunder, on or
before the earlier of (i) one (1) year from the date of issuance of the Note, or
(ii) closing of an equity financing of Four Million Dollars ($4,000,000 USD) or
more (“Qualifying Equity Financing”)(the “Maturity Date”). Interest shall accrue
and be payable as specified in Section 2.

 

A. This Note is one of a series (the “Series”) of notes designated as the “10%
Subordinated Convertible Promissory Notes”.

 

B. The obligations due under this Note and the other notes in the Series are
secured by a Security Agreement (the “Security Agreement”) dated as of the date
hereof and executed by the Company for the benefit of each Holder, and (i)
junior in priority and interest to the senior lien of Novus Capital or any
successive third party lender who advances the Company not less than $1,000,000
of senior debt financing (the “Senior Lender or Senior Debt Financing”), and
(ii) equal in priority and interest, or pari passu, to the junior liens of the
holders of $510,000 of 10% Subordinated Convertible Promissory Notes (Series
O-1) issued on May 28, 2015. Additional rights of Holder and the other holders
of notes in the Series are set forth in the Security Agreement and the
Intercreditor Agreement, attached hereto as Exhibits C and E, respectively.

 

-13-

 

 

C. This Note is convertible into securities of the Company as provided herein.

 

The following is a statement of the rights of the Holder and certain conditions
to which this Note is subject, and to which the Holder, by the acceptance of
this Note, agrees:

 

1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:

 

(a) “Business Day” means a day (i) other than Saturday or Sunday, and (ii) on
which commercial banks are open for business in the State of California.

 

(b) “Default Rate” means an interest rate of eighteen percent (18%) per annum.

 

(c) “Event of Default” has the meaning given in Section 6 hereof.

 

(d) “Highest Lawful Rate” means the maximum non-usurious rate of interest, as in
effect from time to time, which may be charged, contracted for, reserved,
received or collected by the Holder in connection with this Note under
applicable law.

 

(e) “Holder” shall mean the person or entity specified in the introductory
paragraph of this Note or any person or entity who shall at the time be the
registered holder of this Note.

 

(f) “Note” shall mean this 10% Subordinated Convertible Promissory Note (Series
O-2).

 

(g) “Obligations” means all debts, liabilities and obligations of the Company to
the Holder under this Note and the Security Agreement, including all unpaid
Principal of this Note, all Interest accrued hereon, and all other amounts
payable by the Company to the Holder hereunder and under the Security Agreement,
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined.

 

2. Interest. Interest shall accrue on all outstanding Principal from the date
hereof until paid at a rate of Ten Percent (10%) per annum (“Interest”).
Interest shall be computed on the basis of the actual number of days elapsed and
a year of three hundred sixty (360) days. During the existence of an Event of
Default, Interest shall accrue on all outstanding Principal at the Default Rate.

 

3. Prepayment. The Principal and Interest may not be prepaid by the Company
without the prior written consent of the Holder.

 

4. Conversion.

 

(a) Automatic Conversion. All outstanding principal and accrued interest under
the Note will be automatically converted into shares of common stock of the
Company at the closing of a Qualifying Equity Offering, provided such Qualifying
Equity Offering closes prior to the one-year anniversary of issuance of the Note
(the “Automatic Conversion Date”), based upon a conversion price equal to $2.00
per share (the “Conversion Rate”).

 

(b) No more than five (5) days before the Automatic Conversion Date, the Company
shall provide written notification to the Holder the Qualifying Equity Offering
will be closing, as well as a description of the number of shares of common
stock to be issued to Holder based upon the then outstanding principal and
accrued interest under the Note divided by the Conversion Rate. At the closing
of the Qualifying Equity Financing, the Company shall issue instructions to the
transfer agent to issue the applicable number of shares of common stock to
Holder.

 

-14-

 

 

(c) Voluntary Conversion. The Holder may, at any time following the issuance of
this Note and prior to the Closing of a Qualifying Equity Financing, convert all
or some of the outstanding principal and accrued interest under this Note at a
conversion price equal to $2.00 per share (the “Voluntary Conversion”). To
effectuate the conversion, Holder shall complete and execute the Notice of
Conversion attached hereto as Exhibit A attached hereto and return it along with
the original Note to the Company at its principal place of business. For
interest calculation purposes, the Holder will accrue interest on this Note
through the date the Notice of Conversion is received by the Company, upon which
the Note will be converted into shares of common stock and the Company will
issue instructions to the transfer agent to issue the applicable number of
shares of common stock to Holder.

 

(d) If the Company shall at any time from the date hereof through the repayment
of this Note in full or the earlier conversion in full hereof, by
reclassification or otherwise, change the Company’s common stock into the same
or a different number of securities of any class or classes, or effect a split
or reverse split of the Company’s common stock, this Note, as to the unpaid
Principal and Interest, shall thereafter be deemed to evidence the right to be
issued (upon the conversion of this Note) an adjusted number of shares of common
stock as would have been issuable as a result of such change with respect to the
Company’s common stock if the Holder held such shares of common stock prior to
such change. Whenever any event referenced in the first sentence of this
subsection shall become effective or be earlier approved by the Board of
Directors of the Company, the Company shall promptly mail by registered or
certified mail, return receipt requested, to the Holder of this Note notice of
such adjustment or adjustments setting forth the adjustment to the Conversion
Rate, and setting forth a brief statement of the facts requiring such adjustment
and setting forth the computation by which such adjustment was made. Such
notice, in the absence of manifest error, shall be conclusive evidence of the
correctness of such adjustment.

 

(e) The Company covenants that until the repayment in full of this Note or the
earlier conversion in full hereof, the Company will reserve from its respective
authorized and unissued shares of common stock a sufficient number of shares,
free of preemptive rights, to provide for the issuance of the shares of common
stock upon the full conversion of this Note. The Company is required to have
authorized and reserved such number of shares of Company common stock as is
actually issuable upon full conversion of the Note and exercise of the
detachable common stock purchase warrant (“Warrant”) that are included with the
purchase of the Note that are exercisable into that number of shares of common
stock equal to the following formula: 100% of the original principal amount of
the Note, divided by $3.00 per share. The Company represents that the shares of
common stock (i) into which the Notes may be converted, and (ii) issuable upon
exercise of the Warrant may be exercised, shall be duly and validly issued,
fully paid, and nonassessable. In addition, if the Company shall issue any
securities or make any change to its capital structure which would change the
number of shares issuable upon conversion of the Note and exercise of the
Warrant, then in such event the Company shall, at the same time make proper
provision so that thereafter there shall be a sufficient number of shares of
common stock authorized and reserved, free from preemptive rights, for
conversion of the Note and exercise of the Warrant. The Company agrees that its
issuance of this Note shall constitute full authority to the respective officers
and agents of the Company who are charged with the duty of executing
certificates, if any, to execute and issue the necessary shares of common stock
in accordance with the terms and conditions of this Note relating to conversion
of the Note.

 

(f) Upon any partial conversion of this Note pursuant to Section 3(c), a new
Note containing the same date, terms, and provisions shall, at the request of
the Holder, be issued by the Company to the Holder for the Principal balance of
this Note and the Interest which shall not have theretofore been converted or
paid.

 

-15-

 

 

(g) No fractional shares of common stock will be issued upon conversion, but the
number of such shares issuable shall be rounded to the nearest whole share.

 

(h) Nothing contained in this Note shall be construed as conferring upon the
Holder or any other person or entity the right to vote or to consent or to
receive notice as a shareholder in respect of meeting of shareholders for the
election of directors of the Company or any other matters or any rights
whatsoever as a shareholder of the Company; and no dividends shall be payable or
accrued in respect of this Note.

 

5. Highest Lawful Rate. Notwithstanding any provision to the contrary contained
herein, if during any period for which Interest is computed hereunder, the
amount of Interest computed on the basis provided for in this Note, together
with all fees, charges and other payments which are treated as interest under
applicable law, as provided for herein or in any other document executed in
connection herewith, would exceed the amount of such Interest computed on the
basis of the Highest Lawful Rate, the Company shall not be obligated to pay, and
the Holder shall not be entitled to charge, collect, receive, reserve or take
Interest in excess of the Highest Lawful Rate, and during any such period the
Interest payable hereunder shall be computed on the basis of the Highest Lawful
Rate.

 

6. Make Good Provision. During the term of this Note, including at any time
prior to an Automatic Conversion or Voluntary Conversion of this Note by Holder,
if the Company elects to undertake another convertible debt financing on terms
more favorable to the terms of the Note and the Warrant, then in such event the
terms of the Note and the Warrant shall be modified to reflect the more
favorable convertible debt financing terms.

 

7. Events of Default. Any of the following events which shall occur shall
constitute an “Event of Default”:

 

(a) the Company shall fail to pay when due any amount of principal or interest
hereunder or other amount payable hereunder or under the Security Agreement,
where such failure continues for five (5) days after receipt of written notice
from Holder specifying such failure; or

 

(b) the Company shall: (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or any material
part of its property; (ii) admit in writing its inability to pay its debts
generally as they become due; (iii) make a general assignment for the benefit of
any of its creditors; (iv) be dissolved or liquidated in full or in part; (v)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or (vi) take or approve any action for the purpose of effecting any
of the foregoing; or

 

(c) proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or any material part of its property, or a
voluntary or involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, shall be commenced and such involuntary case or proceeding shall not be
dismissed or discharged within sixty (60) days of commencement; or an order for
relief shall be entered against the Company under the federal bankruptcy laws as
now or hereafter in effect; or

 

-16-

 

 

(d) a default or event of default under any agreement of the Company shall occur
that gives the holder of any other indebtedness for borrowed money of the
Company the right to accelerate the maturity of such indebtedness (subject to
any applicable cure periods set forth therein, if any); or

 

(e) the Company shall fail to observe or perform any other covenant, obligation,
condition or agreement contained in this Note or the Security Agreement and (i)
such failure shall continue for fifteen (15) days, or (ii) if such failure is
not curable within such fifteen (15) day period, but is reasonably capable of
cure within thirty (30) days, either (A) such failure shall continue for thirty
(30) days or (B) the Company shall not have commenced a cure in a manner
reasonably satisfactory to Holder within the initial fifteen (15) day period; or

 

(f) any representation or warranty made or furnished by or on behalf of Company
to Holder in writing in connection with this Note or the Security Agreement
shall be false, incorrect, incomplete or misleading in any material respect when
made or furnished.

 

Upon the occurrence of any Event of Default, (x) the Holder may at any time
declare all unpaid Obligations to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company; (y) the Holder may exercise all rights
and remedies available to the Holder hereunder and under the Security Agreement
and applicable law, and (z) in the case of an Event of Default described in
Section 7(b) or 7(c), all unpaid Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly and irrevocably waived by
the Company.

 

8. Successors and Assigns. Subject to the restrictions on transfer described in
Section 10, the rights and obligations of the Company and the Holder hereunder
shall be binding upon and inure to the benefit of the successors, assigns,
heirs, administrators and transferees of the parties. Due to the reliance by the
Company on the exemption from registration provided by Rule 506 of Regulation D,
as promulgated pursuant to the Securities Act, and the representation by Holder
to the Company that Holder is an “accredited investor” as such term is defined
by Rule 501(a) of Regulation D, no assignment of this Note shall be made to any
person who is not an “accredited investor”, where any assignment or transfer of
this Note, or any attempt thereof, shall be null and void.

 

9. Amendments and Waivers. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by the Company and
Holder. Each waiver or consent under any provision hereof shall be effective
only in the specific instances for the purpose for which given.

 

10. Transfer of this Note. Transfers of this Note shall be registered upon
registration books maintained for such purpose by or on behalf of the Company.
Prior to presentation of this Note for registration of transfer, the Company
shall treat the registered Holder hereof as the owner and the Holder of this
Note for the purpose of receiving all payments of Principal and Interest hereon
and for all other purposes whatsoever, whether or not this Note shall be overdue
and the Company shall not be affected by notice to the contrary.

 

11. Assignment or Delegation by the Company. Neither this Note nor any of the
rights, interests or obligations hereunder may be assigned or delegated in whole
or in part by the Company without the prior written consent of Holder.

 

12. Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Company
or Holder under this Note shall be in writing and mailed or delivered to each
party to its address set forth in the Security Agreement (or to such other
address as the recipient of any notice shall have notified the other in
writing). All such notices and communications shall be effective (a) when sent
by a commercially recognized means of overnight delivery providing confirmation
of receipt, on the business day following the deposit with such service; (b)
when mailed, by registered or certified mail, first class postage prepaid and
addressed as aforesaid through the United States Postal Service, upon receipt;
and (c) when delivered by hand, upon delivery.

 

-17-

 

 

13. Expenses; Waivers. If action is instituted to collect this Note, the Company
promises to pay on demand all costs and expenses, including reasonable
attorneys’ fees and costs, incurred in connection with such action. The Company
hereby waives notice of default, presentment or demand for payment, protest or
notice of nonpayment or dishonor and all other notices or demands relative to
this instrument.

 

14. Further Assurance. Each party shall execute, acknowledge, deliver, file,
notarize and register (at its own expense) all documents, instruments,
certificates, agreements and assurances and provide all information and take or
forbear from all such action as the other party may reasonably deem necessary or
appropriate to achieve the purposes of the Note or satisfy the obligations of
the Company hereunder.

 

15. Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Note shall be
prohibited by or be invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Note, or the validity or effectiveness of such provision in
any other jurisdiction.

 

16. Cumulative Rights, etc. The rights, powers and remedies of Holder under this
Note and the Security Agreement shall be in addition to all rights, powers and
remedies given to Holder by virtue of any applicable law, rule or regulation of
any governmental authority, the Security Agreement or any other agreement, all
of which rights, powers, and remedies shall be cumulative and may be exercised
successively or concurrently without impairing Holder’s rights hereunder. The
Company waives any right to require Holder to proceed against any person or
entity or to exhaust any collateral or to pursue any remedy in Holder’s power.

 

17. No Waiver. No course of dealing between the Company and the Holder or any
delay on the part of the Holder in exercising any rights or remedies shall
operate as a waiver of any such right or remedy of the Holder.

 

18. Construction. Each of the Security Agreement and this Note is the result of
negotiations among, and has been reviewed by, the Company, Holder and their
respective counsel. Accordingly, this Note and the Security Agreement shall be
deemed to be the product of all parties hereto, and no ambiguity shall be
construed in favor of or against the Company or Holder.

 

19. Other Interpretive Provisions. References in this Note and the Security
Agreement to any document, instrument or agreement (a) includes all exhibits,
schedules and other attachments thereto, (b) includes all documents, instruments
or agreements issued or executed in replacement thereof, and (c) means such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified and supplemented from time to time and in effect at any given
time. The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Note or the Security Agreement refer to this Note or the
Security Agreement, as the case may be, as a whole and not to any particular
provision of this Note or the Security Agreement, as the case may be. The words
“include” and “including” and words of similar import when used in this Note or
the Security Agreement shall not be construed to be limiting or exclusive.

 

-18-

 

 

20. Governing Law and Jurisdiction. THIS NOTE AND ALL ACTIONS ARISING OUT OF OR
IN CONNECTION WITH THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO THE CONFLICTS
OF LAW RULES OF THE STATE OF NEVADA OR OF ANY OTHER JURISDICTION. THE HOLDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF CALIFORNIA. THE HOLDER AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL
COURT, AND ACCORDINGLY, THE HOLDER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH LITIGATION IN ANY
SUCH COURT.

 

21. Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY AS TO ANY ISSUE RELATED HERETO IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE.

 

22. Subordination. Holder expressly agrees to the subordination of this Note to
the Senior Debt Financing held by the Senior Lender, and where no further action
need to be taken by the Company or the Holder in connection with the
subordination.

 

-19-

 

 

IN WITNESS WHEREOF, this Note has been executed by the Company as of the date
first above written.

 

The Company: QuantumSphere, Inc.,   a Nevada Corporation         By:   Name:
Kevin D. Maloney   Title: CEO & President       ACKNOWLEDGED AND AGREED:        
  The Holder:    

 

      Signature           Name:        

 

  Title (if applicable):  

 

-20-

 

 

EXHIBIT A 

NOTICE OF CONVERSION 

OF 

10% SUBORDINATED CONVERTIBLE PROMISSORY NOTE (SERIES O-2)

 

(To be Executed by the Registered Holder in Order to Convert the Note)

 

FROM:    (“Holder”)       DATE:   (the “Conversion Date”)

 

RE: Conversion of the 10% Subordinated Convertible Promissory Note (Series O-2)
(the “Note”) of QuantumSphere, Inc. (the “Company”) into shares of common stock
(defined below)

 

The captioned Holder hereby gives notice to the Company, pursuant to the above
referenced Note that the Holder elects to convert $________________ of the
principal amount of, and accrued and unpaid interest on, the Note into fully
paid and non-assessable shares of common stock based upon the conversation rate
of $2.00 per share. The foregoing represents the Conversation Rate as defined in
the Note.

 

      Signature           Print Name

 

-21-

 

 

EXHIBIT B

 

COMMON STOCK PURCHASE WARRANT

 

-22-

 

 

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SHARES UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF
OTHER APPLICABLE JURISDICTIONS.

 

W-____ COMMON STOCK PURCHASE WARRANT

 

For the Purchase of

_______________ Shares

of Common Stock, $0.001 par value 

of 

QuantumSphere, Inc.,

A Nevada Corporation

 

For value received, __________________________ (the “Holder”), or Holder’s
assigns, is entitled to, for a period of five (5) years from the date of
issuance (the “Exercise Period”), exercise this Common Stock Purchase Warrant
(the “Warrant”) to purchase and be issued that number of fully paid and
nonassessable shares of the common stock, $0.001 par value (the “Common Stock”),
of QuantumSphere, Inc., a Nevada corporation (the “Company”), represented by
100% of the face value of the 10% Subordinated Convertible Promissory Note
(Series O-2) (the “Note”) purchased by Holder from the Company divided by $3.00
per share (“Exercise Price”).

 

1. Exercise of Warrant. This Warrant may be exercised in whole or in part, from
time to time, during the Exercise Period, by presentation and surrender hereof
to the Company, with the Notice of Exercise annexed hereto duly executed and
accompanied by payment by bank check or wire transfer of the Exercise Price for
the number of shares specified in such form, together with all federal and state
taxes applicable upon such exercise, if any. If this Warrant should be exercised
in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the right of the
Holder to purchase the balance of the shares purchasable hereunder. Upon receipt
by the Company of this Warrant and the Exercise Price at the office of the
Company, in proper form for exercise, the Holder shall be deemed to be the
holder of record of the shares of Common Stock issuable upon such exercise,
notwithstanding that certificates representing such shares of Common Stock shall
not then be actually delivered to the Holder. If the subscription rights
represented hereby shall not be exercised at or before 5:00 P.M., Pacific Time,
on the expiration date specified above, this Warrant shall become void and
without further force or effect, and all rights represented hereby shall cease
and expire.

 

2. Call Provision. The Company may call the Warrant at any time if, for a period
of ten (10) consecutive trading days, the average closing bid price of the
Company’s Common Stock is $3.60 or more (as reported by a national securities
exchange or the OTCQB), upon providing written notice to Holder (the “Redemption
Notice”) of its intention to redeem the Warrant. The Holder shall have a period
of thirty (30) days to exercise the Warrant from the date of the Redemption
Notice (the “Redemption Notice Date”). The Holder may exercise this Warrant,
including any portion subject to a Redemption Notice, at any time and from time
to time during the period from the Redemption Notice Date through the date on
which the redemption price for such Warrants is paid by the Company (and
thereafter if such redemption price is not paid), and the Company shall honor
all tendered exercises of the Warrant during such period. All Redemption Notices
under this Section 2 shall be irrevocable. In the event the Warrant is not
exercised in full during the 30-day period, then in such event the Company may
redeem the Warrant, at a redemption price equal to $0.01 per share of Common
Stock.

 

-23-

 

 

3. Rights of the Holder. Prior to exercise of this Warrant, the Holder shall
not, by virtue hereof, be entitled to any rights of a shareholder in the
Company, either at law or equity, and the rights of the Holder are limited to
those expressed in this Warrant and are not enforceable against the Company
except to the extent set forth herein.

 

4. Adjustment in Number of Shares.

 

(A) Adjustment for Reclassifications. In case at any time, or from time to time,
after the date of issue (“Issue Date”), the holders of the Common Stock of the
Company (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) shall have received, or, on or after the record
date fixed for the determination of eligible stockholders, shall have become
entitled to receive, without payment therefore, other or additional stock or
other securities or property (including cash) by way of stock-split, spinoff,
reclassification, combination of shares or similar corporate rearrangement
(exclusive of any stock dividend of its or any subsidiary’s capital stock), then
and in each such case the Holder(s) of this Warrant, upon the exercise hereof as
provided in Section 1, shall be entitled to receive the amount of stock and
other securities and property which such Holder(s) would hold on the date of
such exercise if on the Issue Date they had been the holder of record of the
number of shares of Common Stock of the Company called for on the face of this
Warrant and had thereafter, during the period from the Issue Date, to and
including the date of such exercise, retained such shares and/or all other or
additional stock and other securities and property receivable by them as
aforesaid during such period, giving effect to all adjustments called for during
such period. In the event of a declaration of a dividend payable in shares of
any equity security of a subsidiary of the Company, then the Company may cause
to be issued a warrant to purchase shares of the subsidiary (“Springing
Warrant”) in an amount equal to such number of shares of the subsidiary’s
securities to which the Holders would have been entitled, but conditioned upon
the exercise of this Warrant as a prerequisite to receiving the shares issuable
pursuant to the Springing Warrant.

 

(B) Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the Issue Date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder(s) of this Warrant, upon the exercise hereof as
provided in Section 1, at any time after the consummation of such
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the exercise of this Warrant prior to such consummation, the stock or other
securities or property to which such Holder(s) would be entitled had the Holders
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided herein; in each such case, the terms of this Warrant
shall be applicable to the shares of stock or other securities or property
receivable upon the exercise of this Warrant after such consummation.

 

5. Officer’s Certificate. Whenever the number of shares of Common Stock issuable
upon exercise of this Warrant or the Exercise Price shall be adjusted as
required by the provisions hereof, the Company shall forthwith file in the
custody of its Secretary at its principal office, an officer’s certificate
showing the adjusted number of shares of Common Stock or Exercise Price
determined as herein provided and setting forth in reasonable detail the facts
requiring such adjustment. Each such officer’s certificate shall be made
available at all reasonable times for inspection by the Holder(s) and the
Company shall, forthwith after each such adjustment, deliver a copy of such
certificate to the Holder(s). Such certificate shall be conclusive as to the
correctness of such adjustment.

 

-24-

 

 

6. Restrictions on Transfer. Certificates for the shares of Common Stock to be
issued upon exercise of this Warrant shall bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SHARES UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF
OTHER APPLICABLE JURISDICTIONS.

 

The Holder, by acceptance hereof, agrees that, absent an effective registration
statement under the Securities Act of 1933, as amended (the “Act”), covering the
disposition of this Warrant or the Common Stock issued or issuable upon exercise
hereof, such Holder(s) will not sell or transfer any or all of this Warrant or
such Common Stock without first providing the Company with an opinion of counsel
reasonably satisfactory to the Company to the effect that such sale or transfer
will be exempt from the registration and prospectus delivery requirements of the
Act. The Holder agrees that the certificates evidencing the Warrant and Common
Stock which will be delivered to the Holder by the Company shall bear
substantially the legend set forth above in this Section 6. The Holder of this
Warrant, at the time all or a portion of such Warrant is exercised, agrees to
make such written representations to the Company as counsel for the Company may
reasonably request, in order that the Company may be reasonably satisfied that
such exercise of the Warrant and consequent issuance of Common Shares will not
violate the registration and prospectus delivery requirements of the Act, or
other applicable state securities laws.

 

7. Loss or Mutilation. Upon receipt by the Company of evidence satisfactory to
it (in the exercise of reasonable discretion) of the ownership of and the loss,
theft, destruction or mutilation of any Warrant and (in the case of loss, theft
or destruction) of indemnity satisfactory to it (in the exercise of reasonable
discretion), and (in the case of mutilation) upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof a new Warrant of
like tenor.

 

8. Reservation of Common Stock. The Company shall at all times reserve and keep
available for issue upon the exercise of the Warrant such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the exercise in full of all outstanding Warrants.

 

9. Notices. All notices and other communications from the Company to the Holder
of this Warrant shall be mailed by first class registered or certified mail,
postage prepaid, to the address furnished to the Company in writing by the
Holder.

 

10. Change; Waiver. Neither this Warrant nor any term hereof may be changed,
waived, discharged or terminated orally but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

 

11. Law Governing. This Warrant shall be construed and enforced in accordance
with and governed by the laws of Nevada.

 

-25-

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer on _______________________.

 

  QUANTUMSPHERE, INC.         By:       Kevin D. Maloney     CEO & President

 

-26-

 

 

NOTICE OF EXERCISE

 

TO: QUANTUMSPHERE, INC. DATE:  

 

The undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase ____________ shares of the Common Stock of the Company called for
thereby, and hereby makes payment by bank check or wire transfer of $
____________ (at the Exercise Price defined in the Warrant) in payment of the
Exercise Price pursuant thereto. Please issue the shares of the Common Stock as
to which this Warrant is exercised to:

 

                             

 

and if said number of Warrants shall not be all the Warrants evidenced by the
within Warrant, issue a new Warrant for the balance remaining of such Warrants
to _____________________ at the address stated above. 

 

  By:  

 

  Print Name:  

 

-27-

 

 

EXHIBIT C

 

SECURITY AGREEMENT

 

-28-

 

 



SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), is entered into as of
__________________ by and between QuantumSphere, Inc., a Nevada corporation (the
“Borrower”), and each of the secured parties whose name appears on the signature
pages to this Agreement (individually, a “Secured Party” and, collectively, the
“Secured Parties”). All capitalized terms not otherwise defined herein shall the
meanings ascribed to them in those certain Note Purchase Agreements and the
Notes (as defined below) by and between Borrower and each Secured Party (the
“Note Purchase Agreements”).

 

RECITALS

 

WHEREAS, the Secured Parties have loaned monies to Borrower, as more
particularly described in the Note Purchase Agreements and as evidenced by 10%
Subordinated Convertible Promissory Notes (Series O-2) issued by Borrower to the
Secured Parties (the “Notes”);

 

WHEREAS, the term “Secured Party” as used in this Agreement shall mean,
collectively, all holders of Notes, including those persons who become holders
of Notes subsequent to the date hereof; and

 

WHEREAS, this Agreement is being executed and delivered by Borrower to secure
the Notes.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

1. Obligations Secured. This Agreement secures, in part, the prompt payment and
performance of all obligations of Borrower under the Notes, and all renewals,
extensions, modifications, amendments, and/or supplements thereto (collectively,
the “Secured Obligations”).

 

2. Grant of Security. STOPPED

 

a. Collateral. Borrower hereby grants, pledges, and assigns for the benefit of
the Secured Parties, and there is hereby created in favor of each of the Secured
Parties, a security interest in and to all of Borrower’s right, title, and
interest in, to, and under all of the collateral set forth on Exhibit A hereto
(collectively, “Collateral”) subject to Section 2(c) below.

 

b. Effective Date. This grant of security shall be effective as of the date
hereof.

 

c. Subordination. The Notes and the Secured Obligations shall be subordinated,
or junior in interest, to the obligations of Borrower in favor of its senior
lender, Novus Capital, or any other third party senior lender who provides a
senior secured loan to the Company during the term of the Notes, as well as debt
incurred in the ordinary course of business.

 

3. Filings to Perfect Security. The Company will (and is hereby authorized to)
file with any filing office such financing statements, amendments, addenda,
continuations, terminations, assignments and other records (whether or not
executed by Borrower) to perfect and to maintain perfected security interests in
the Collateral by the Secured Parties, whereby (a) promptly upon the execution
of this Agreement, a Financing Statement on Form UCC-1 (the “Financing
Statement”) shall be filed with the California Secretary of State on behalf of
the Secured Parties with respect to the Collateral; The Financing Statement
shall designate each of the Secured Parties as a Secured Party and Borrower as
the debtor, shall identify the security interest in the Collateral, and contain
any other items required by law. The Financing Statement shall contain a
description of collateral consistent with the description set forth herein and
shall not describe the collateral as “all assets” or “all personal property.”

 

-29-

 

 

4. Transfers and Other Liens. Except as set forth in Section 2(c) herein or in
the Notes, Borrower shall not, without the prior written consent of the
Collateral Agent, in its sole and absolute discretion:

 

d. Sell, transfer, assign, or dispose of (by operation of law or otherwise), any
of the Collateral outside of the ordinary course of business;

 

e. Create or suffer to exist any lien, security interest, or other charge or
encumbrance upon or with respect to any of the Collateral, except the security
interests created hereby; or

 

f. Permit any of the Collateral to be levied upon under any legal process.

 

5. Representations and Warranties. Borrower hereby represents and warrants to
the Secured Parties as follows: (a) to Borrower’s knowledge, Borrower is the
owner of the Collateral (or, in the case of after-acquired Collateral, at the
time Borrower acquires rights in the Collateral, will be the owner thereof) and
that, except as expressly provided herein or contemplated pursuant to Section
2(c) herein, no other person has (or, in the case of after-acquired Collateral,
at the time Borrower acquires rights therein, will have) any right, title, claim
or interest (by way of Lien or otherwise) in, against or to the Collateral; (b)
to Borrower’s knowledge, except as expressly provided herein, upon the filing of
a Financing Statement with the California Secretary of State, the Secured
Parties (or in the case of after-acquired Collateral, at the time Borrower
acquires rights therein, will have) will have a perfected security interest in
the Collateral to the extent that a security interest in the Collateral can be
perfected by such filing; (c) all Accounts Receivable (as defined in Exhibit A)
are genuine and enforceable against the party obligated to pay the same; (d)
Borrower has full power and authority to enter into the transactions provided
for in this Agreement and the Notes; (e) this Agreement and the Notes, when
executed and delivered by Borrower, will constitute the legal, valid and binding
obligations of Borrower enforceable in accordance with their terms; (f) the
execution and delivery by Borrower of this Agreement and the Notes and the
performance and consummation of the transactions contemplated hereby and thereby
do not and will not violate Borrower’s Certificate of Incorporation or Bylaws or
any material judgment, order, writ, decree, statute, rule or regulation
applicable to Borrower (g) there does not exist any default or violation by
Borrower of or under any of the terms, conditions or obligations of (i) any
indenture, mortgage, deed of trust, franchise, permit, contract, agreement, or
other instrument to which Borrower is a party or by which Borrower is bound, or
(ii) any law, ordinance, regulation, ruling, order, injunction, decree,
condition or other requirement applicable to or imposed upon Borrower by any
law, the action of any court or any governmental authority or agency; and the
execution, delivery and performance of this Agreement will not result in any
such default or violation; (h) there is no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand pending or, to the knowledge
of Borrower, threatened which adversely affects Borrower’s business or financial
condition and there is no basis known to Borrower for any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand which
could result in the same; and (i) this Agreement and the Notes do not contain
any untrue statement of material fact or omit to state a material fact necessary
in order to make the statements contained in this Agreement and the Notes not
misleading.

 

-30-

 

 

6. Events of Default. For purposes of this Agreement, the term “Event of
Default” shall mean and refer to any of the following:

 

g. Failure of Borrower to perform or observe any covenant set forth in this
Agreement, or to perform or observe any other term, condition, covenant,
warranty, agreement or other provision contained in this Agreement, where such
failure continues for fifteen (15) days after receipt of written notice from
Lender specifying such failure;

 

h. Any representation or warranty made or furnished by Borrower in writing in
connection with this Agreement and the Notes or any statement or representation
made in any certificate, report or opinion delivered pursuant to this Agreement
or in connection with this Agreement is false, incorrect or incomplete in any
material respect at the time it is furnished; or

 

i. Occurrence of any other Event of Default as defined in the Note.

 

7. Remedies. Upon the occurrence and during the continuance of an Event of
Default (subject to the notice and cure provisions provided for herein, if any),
each Secured Party shall have the rights of a secured creditor under the
California Uniform Commercial Code, all rights granted by the Notes, this
Security Agreement and by law, including the right to require Borrower to
assemble the Collateral and make it available to the Secured Parties at a place
to be designated by Borrower. The rights and remedies provided in this Agreement
and the Notes are cumulative and may be exercised independently or concurrently,
and are not exclusive of any other right or remedy provided at law or in equity.
No failure to exercise or delay by the Secured Parties in exercising any right
or remedy under this Agreement or the Notes shall impair or prohibit the
exercise of any such rights or remedies in the future or be deemed to constitute
a waiver or limitation of any such right or remedy or acquiescence therein.
Every right and remedy granted to the Secured Parties under this Agreement and
the Notes or by law or in equity may be exercised by any Secured Party at any
time and from time to time.

 

8. Further Assurances. Borrower agrees that, from time to time, at its own
expense, it will:

 

j. Protect and defend the Collateral against all claims and demands of all
persons at any time claiming the same or any interest therein, and preserve and
protect Secured Party’s security interest in the Collateral.

 

k. Promptly execute and deliver to Secured Parties all instruments and
documents, and take all further action necessary or desirable, as any Secured
Party may reasonably request to (i) continue, perfect, or protect any security
interest granted or purported to be granted hereby, and (ii) enable a Secured
Party to exercise and enforce any of Secured Party’s rights and remedies
hereunder with respect to any Collateral.

 

l. Permit a Secured Party’s representatives to inspect and make copies of all
books and records relating to the Collateral, wherever such books and records
are located, and to conduct an audit relating to the Collateral at any
reasonable time or times.

 

9. Reserved.

 

10. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, e-mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent as follows:

 

-31-

 

 

If to the Secured Party:             Facsimile: __________________________

 

If to Borrower: QuantumSphere, Inc.   2905 Tech Center Dr.   Santa Ana, CA 92705
  Facsimile: 714-545-6265

 

or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith.

 

11. Amendments and Waivers. No modification, amendment or waiver of any
provision of, or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by
each of the parties hereto. Such modification, amendment, waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

12. Exclusivity and Waiver of Rights. No failure to exercise and no delay in
exercising on the part of any party, any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
rights and remedies herein provided are cumulative and are not exclusive of any
other rights or remedies provided by law.

 

13. Invalidity. Any term or provision of this Agreement shall be ineffective to
the extent it is declared invalid or unenforceable, without rendering invalid or
enforceable the remaining terms and provisions of this Agreement.

 

14. Headings. Headings used in this Agreement are inserted for convenience only
and shall not affect the meaning of any term or provision of this Agreement.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original instrument, but all of which
collectively shall constitute one and the same agreement.

 

16. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by the any of the parties without the prior
written consent of the other parties.

 

17. Survival. Unless otherwise expressly provided herein, all representations
warranties, agreements and covenants contained in this Agreement shall survive
the execution hereof and shall remain in full force and effect until the
earliest to occur of (a) the payment in full of the Notes, and (b) the
conversion of the principal and accrued and unpaid interest and all other
amounts owing under the Notes into common stock of Borrower.

 

18. Miscellaneous. This Agreement shall inure to the benefit of each of the
parties hereto and all their respective successors and permitted assigns.
Nothing in this Agreement is intended or shall be construed to give to any other
person, firm or corporation any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained.

 

-32-

 

 

19. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAWS PROVISIONS).

 

20. CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF CALIFORNIA. EACH OF THE PARTIES HERETO AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL
COURT, AND ACCORDINGLY, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH LITIGATION IN ANY SUCH COURT.

 

21. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND EACH OF THE OTHER PARTIES HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 21.

 

22. Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

23. Entire Agreement. This Agreement contains the entire agreement among the
parties with respect to the transactions contemplated by this Agreement and
supersedes all prior agreements or understandings among the parties with respect
to the subject matter hereof.

 

[SIGNATURE PAGE(S) FOLLOW]

 

-33-

 

 

IN WITNESS WHEREOF, this Security Agreement has been executed as of the date
first set written above.

 

“SECURED PARTY”

 

By:           Name:    

 

Title (if applicable):    



 

“BORROWER”

 

QUANTUMSPHERE, INC.,

a Nevada corporation

 

By:       Kevin D. Maloney     Chief Executive Officer & President  

 

-34-

 

 

EXHIBIT A

 

COLLATERAL

 

Subject to Section 2(c) of the Security Agreement, Borrower hereby grants,
pledges, and assigns for the benefit of each Secured Party, and there is hereby
created in favor of the Secured Parties, a security interest in and to all of
Borrower’s right, title, and interest in, to, and under all assets and all
personal property of Borrower, whether now or hereafter existing, or now owned
or hereafter acquired, including but not limited to the following (collectively,
“Collateral”):

 

1. All accounts, chattel paper, contracts, contract rights, accounts receivable,
tax refunds, notes receivable, documents, other choses in action and general
intangibles, including, but not limited to, proceeds of inventory and returned
goods and proceeds from the sale of goods and services, and all rights, liens,
securities, guaranties, remedies and privileges related thereto, including the
right of stoppage in transit and rights and property of any kind forming the
subject matter of any of the foregoing (“Accounts Receivable”);

 

2. All time, savings, demand, certificate of deposit or other accounts in the
name of Borrower or in which Borrower has any right, title or interest,
including but not limited to all sums now or at any time hereafter on deposit,
and any renewals, extensions or replacements of and all other property which may
from time to time be acquired directly or indirectly using the proceeds of any
of the foregoing;

 

3. All inventory and equipment of every type or description wherever located,
including, but not limited to all raw materials, parts, containers, work in
process, finished goods, goods in transit, wares, merchandise furniture,
fixtures, hardware, machinery, tools, parts, supplies, automobiles, trucks,
other intangible property of whatever kind and wherever located associated with
the Borrower’s business, tools and goods returned for credit, repossessed,
reclaimed or otherwise reacquired by Borrower;

 

4. All documents of title and other property from time to time received,
receivable or otherwise distributed in respect of, exchange or substitution for
or addition to any of the foregoing including, but not limited to, any documents
of title;

 

5. All know-how, information, permits, patents, copyrights, goodwill,
trademarks, trade names, licenses and approvals held by Borrower, including all
other intangible property of Borrower;

 

6. All assets of any type or description that may at any time be assigned or
delivered to or come into possession of Borrower for any purpose for the account
of Borrower or as to which Borrower may have any right, title, interest or
power, and property in the possession or custody of or in transit to anyone for
the account of Borrower, as well as all proceeds and products thereof and
accessions and annexations thereto; and

 

7. All proceeds (including but not limited to insurance proceeds) and products
of and accessions and annexations to any of the foregoing.

 

-35-

 

 

EXHIBIT D

 

REGISTRATION RIGHTS AGREEMENT

 

-36-

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated May 28, 2015 by
and between QuantumSphere, Inc., a Nevada corporation (the “Company”), and each
of the signatories hereto (collectively, the “Investor”).

 

RECITALS

 

WHEREAS, to induce the Investor to invest in the Offering described in the
accompanying Note Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

AGREEMENT

 

1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a. “Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

b. “Register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act or any successor rule providing for offering securities on a
continuous or delayed basis (“Rule 415”), and the declaration or ordering of
effectiveness of such Registration Statement(s) by the United States Securities
and Exchange Commission (the “SEC”).

 

c. “Registrable Securities” means shares of common stock issuable to Investor
upon conversion of the 10% Subordinated Convertible Promissory Notes in the
Offering (the “Shares”), and the shares of common stock issuable upon exercise
of the warrants issued to Investor pursuant to the Offering (“Warrant Shares”).

 

d. “Registration Statement” means a registration statement filed with the SEC,
pursuant to the Securities Act, that includes the Registrable Securities.

 

2. REGISTRATION.

 

a. Piggyback Registration Rights. Investor shall be afforded unlimited piggyback
registration rights with respect to the Shares and Warrant Shares. The Company
shall notify the Investor in writing no less than fifteen (15) calendar days
prior to the filing of any Registration Statement on Form S-1 or S-3 of its
intention to file such registration statement with the Securities and Exchange
Commission. The Investor shall have a period of ten (10) calendar days to notify
the Company of its intention to have its Registrable Securities included in such
Registration Statement.

 

-37-

 

 

b. Sufficient Number of Shares Registered. The number of shares of common stock
included in a Registration Statement filed pursuant to Section 2(a) shall be
sufficient to cover all of the Registrable Securities.

 

3. RELATED OBLIGATIONS.

 

a. The Company shall keep the Registration Statement effective pursuant to Rule
415 at all times until the date on which the Investor shall have sold all the
Registrable Securities covered by such Registration Statement (the “Registration
Period”), which Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company’s filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company
shall have incorporated such report by reference into the Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the Exchange Act report is filed which created the
requirement for the Company to amend or supplement the Registration Statement.

 

c. The Company shall furnish to the Investor without charge, (i) at least one
(1) copy of such Registration Statement as declared effective by the SEC and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, all exhibits and each preliminary
prospectus, (ii) one (1) copy of the final prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iii) such other
documents as such Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by such Investor.

 

d. The Company shall use its best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Investor reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (w) make any
change to its certificate of incorporation or by-laws, (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify the Investor of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 

-38-

 

 

e. As promptly as practicable after becoming aware of such event or development,
the Company shall notify the Investor in writing of the happening of any event
as a result of which the prospectus included in a Registration Statement, as
then in effect, includes an untrue statement of a material fact or omission to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission, and
deliver one (1) copy of such supplement or amendment to each Investor. The
Company shall also promptly notify the Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to the Investor
by facsimile on the same day of such effectiveness), (ii) of any request by the
SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

 

f. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction within the United States of America and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

g. At the reasonable request of the Investor, the Company shall furnish to the
Investor, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as the Investor may reasonably
request (i) a letter, dated such date, from the Company’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
if any, and (ii) an opinion, dated as of such date, of counsel representing the
Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering (if
applicable), addressed to the Investor.

 

h. The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

-39-

 

 

i. The Company shall use its best efforts either to cause all the Registrable
Securities covered by a Registration Statement (i) to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or to secure the
inclusion for quotation on the Over-The Counter Bulletin Board for such
Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(i).

 

j. The Company shall cooperate with the Investor to the extent applicable, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Investor may reasonably
request and registered in such names as the Investor may request; provided,
however, delivery of such certificates shall not be made until such Registration
Statement is declared effective by the SEC and all applicable state securities
regulatory agencies.

 

k. The Company shall use its best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Securities.

 

l. The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

 

m. Within two (2) business days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit 1.

 

n. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Investors of Registrable Securities pursuant to a
Registration Statement.

 

4. OBLIGATIONS OF THE INVESTOR.

 

The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Investor’s receipt of a copy of the
supplemented or amended prospectus contemplated by Section 3(e) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for shares of Common Stock to a transferee of the Investor in
accordance with the terms of the Offering in connection with any sale of
Registrable Securities with respect to which the Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e) and for which the Investor has not yet settled. All selling
expenses relating to the Registrable Securities shall be borne exclusively by
the Investor.

 

-40-

 

 

5. EXPENSES OF REGISTRATION.

 

All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

 

6. INDEMNIFICATION.

 

With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

 

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Investor, the directors, officers,
partners, employees, agents, representatives of, and each Person, if any, who
controls the Investor within the meaning of the Securities Act or the Exchange
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) any untrue statement or alleged untrue statement of
a material fact contained in any final prospectus (as amended or supplemented,
if the Company files any amendment thereof or supplement thereto with the SEC)
or the omission or alleged omission to state therein any material fact necessary
to make the statements made therein, in light of the circumstances under which
the statements therein were made, not misleading; or (iii) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
other law, including, without limitation, any state securities law, or any rule
or regulation there under relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse the Investor and each such controlling person promptly as such
expenses are incurred and are due and payable, for any legal fees or
disbursements or other reasonable expenses incurred by them in connection with
investigating or defending any such Claims. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (x) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; (y) shall not be
available to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(e); and (z) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person. In connection with a Registration Statement, the
Investor agrees to indemnify, hold harmless and defend, to the same extent and
in the same manner as is set forth in this Section 6(a), the Company, each of
its directors, each of its officers who signs the Registration Statement and
each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (each an “Indemnified Party”), against any
Claim or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or is based upon any Violation, in each case to
the extent, and only to the extent, that such Violation occurs in reliance upon
and in conformity with written information furnished to the Company by the
Investor expressly for use in connection with such Registration Statement; and,
subject to Section 6(d), the Investor will reimburse any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that the indemnity agreement contained in this
Section 6(b) and the agreement with respect to contribution contained in Section
7 shall not apply to amounts paid in settlement of any Claim if such settlement
is effected without the prior written consent of the Investor, which consent
shall not be unreasonably withheld; provided, further, however, that the
Investor shall be liable under this Section 6(b) for only that amount of a Claim
or Indemnified Damages as does not exceed the net proceeds to the Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6 with respect to any prospectus shall not
inure to the benefit of any Indemnified Party if the untrue statement or
omission of material fact contained in the prospectus was corrected and such new
prospectus was delivered to the Investor prior to the Investor’s use of the
prospectus to which the Claim relates.

 

-41-

 

 

b. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person that relates
to such action or claim. The indemnifying party shall keep the Indemnified Party
or Indemnified Person fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

c. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

d. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

8. REPORTS UNDER THE EXCHANGE ACT.

 

The Company agrees to file all periodic and other reports required to be filed
as a publicly reporting company under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and to:

 

a. make and keep public information available as those terms are understood and
defined in Rule 144 that may at any time permit the Investors to sell securities
of the Company to the public without registration (“Rule 144”);

 

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements (it being understood that nothing
herein shall limit the Company’s obligations under Section 6 hereof) and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

 

c. furnish to the Investor, so long as the Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Investor to
sell such securities pursuant to Rule 144 without registration.

 

-42-

 

 

9. AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
Any amendment or waiver effected in accordance with this Section 9 shall be
binding upon the Investor and the Company. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.

 

10. MISCELLANEOUS.

 

a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the registered
owner of such Registrable Securities.

 

b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one business day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company, to: QuantumSphere, Inc.  

2905 Tech Center Dr.

Santa Ana, CA 92705

  Attention: Kevin D. Maloney   Facsimile: (714) 545-6266     If to the
Investor, to:                      

 

Any party may change its address by providing written notice to the other
parties hereto at least five (5) days prior to the effective date of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

-43-

 

 

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

d. This Agreement shall be governed by and construed under the law of the State
of Nevada, disregarding any principles of conflicts of law that would otherwise
provide for the application of the substantive law of another jurisdiction. The
Company and the Investor each: (a) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted
exclusively in California, or in the United States District Court, Los Angeles,
California; (b) waives any objection to the venue of any such suit, action or
proceeding and the right to assert that such forum is not a convenient forum;
and (c) irrevocably consents to the jurisdiction of the California State Court,
or the United States District Court, Los Angeles, California in any such suit,
action or proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

e. The Agreement, the Note Purchase Agreement, the10% Subordinated Convertible
Promissory Note, the Security Agreement, and the Common Stock Purchase Warrant
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. The foregoing agreements supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

f. This Agreement shall inure to the benefit of and be binding upon the
permitted heirs, personal representatives, successors and assigns of each of the
parties hereto.

 

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

j. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

k. This Agreement is intended for the benefit of the parties hereto and their
respective permitted heirs, personal representatives, successors and assigns,
and is not for the benefit of, nor may any provision hereof be enforced by any
other Person.

 

-44-

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the date first written above.

 

“INVESTOR”

 

By:           Name:    

 



Title (if applicable):    

 

“BORROWER”

 

QUANTUMSPHERE, INC.,

a Nevada corporation

 

By:       Kevin D. Maloney     Chief Executive Officer & President  

 

 

-45-

 

 

EXHIBIT 1

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

[TRANSFER AGENT]

Attn: ___________________

 

Re: QUANTUMSPHERE, INC.

 

Ladies and Gentlemen:

 

We are counsel to QuantumSphere, Inc., a Nevada corporation (the “Company”), and
have represented the Company in connection with that certain private placement
(the “Offering”), pursuant to which the Company issued to
____________________________________ (the “Investor”) 10% Subordinated
Convertible Promissory Notes convertible into shares of its common stock, $0.001
par value (the “Common Stock”) and detachable warrants to purchase shares of
common stock (the “Warrant”). Pursuant to the Offering, the Company also has
entered into a Registration Rights Agreement with the Investors (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ____, the Company filed a
Registration Statement on Form ________ (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names the Investor as a
selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

  Very truly yours,              



  By:  

cc: Investor

 

   

   

 

EXHIBIT E

 

INTERCREDITOR AGREEMENT

 

   

   

 

INTERCREDITOR AND COLLATERAL AGENT AGREEMENT

 

THIS INTERCREDITOR AND COLLATERAL AGENT AGREEMENT (this “Agreement”), is entered
into as of __________________, 2013 by and among QuantumSphere, Inc., a
California corporation (“Borrower”), David Nemelka, Jr., an individual (the
“Collateral Agent”), and each of the secured parties whose name appears on the
signature pages to this Agreement (individually, a “Secured Party” and,
collectively, the “Secured Parties”).

 

RECITALS

 

WHEREAS, each of the Secured Parties has loaned, is loaning or will be loaning
monies to Borrower, as evidenced by 10% Secured Convertible Promissory Notes
(collectively, the “Notes”) and as more particularly described in the Note
Purchase Agreement entered into or to be entered into by and between Borrower
and each Secured Party; and

 

WHEREAS, the Notes shall be secured by certain Collateral, as such term is
defined in that certain Security Agreement dated of even date herewith among
Borrower and the Secured Parties (the “Security Agreement”); and

 

WHEREAS, it is the intention of each of the Secured Parties that his, her or its
security interests and liens against the Collateral be of equal priority
position, notwithstanding the different dates and times of his, her or its
acquisition of the Notes; and

 

WHEREAS, it is desirable to provide for the orderly administration of the
Collateral by requiring each Secured Party to appoint the Collateral Agent, and
the Collateral Agent has agreed to accept such appointment and to receive, hold
and deliver the Collateral, all upon the terms and subject to the conditions
hereinafter set forth; and

 

WHEREAS, it is desirable to allocate the enforcement of certain rights of the
Secured Parties under the Notes for the orderly administration thereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are mutually acknowledged, each of the Secured Parties hereby agree as
follows:

 

1. Definitions. All capitalized terms not otherwise defined herein shall the
meanings ascribed to them in the Notes and the Security Agreement.

 

2. Pari Passu Ranking. Notwithstanding the dates and times of perfection of the
security interest issued in favor of each Secured Party pursuant to the Security
Agreement, each Secured Party’s security interest in and lien against the
collateral referred to in Schedule A of the Notes (the “Collateral”) shall rank
pari passu, and, accordingly, have the same and equal priority position.

 

  a. Seniority. As of the date hereof, subject to subsection (b) below, the
Notes and the Secured Obligations (as defined in the Security Agreement) shall
be senior to all other obligations of Borrower other than trade debt and other
debt incurred in the ordinary course of business.         b. Subordination. The
Collateral Agent and the Secured Parties expressly agree to the subordination of
the Notes and the Secured Obligations (as defined in the Security Agreement) to
that certain financing to be secured by Borrower from Novus Capital in the
proposed amount of Seven Hundred Fifty Dollars ($750,000.00) (the “Novus Capital
Financing”), where no further action need to be taken by Borrower other than
written notice from Borrower as to the funding of the Novus Capital Financing
and the subordination of the Notes and the Secured Obligations thereby.

 

   

   

 

3. Appointment of the Collateral Agent. The Secured Parties hereby appoint the
Collateral Agent (and the Collateral Agent hereby accepts such appointment) to
take any action including, without limitation, the registration of any
Collateral in the name of the Collateral Agent or its nominees prior to or
during the continuance of an Event of Default (as defined in the Notes), the
exercise of rights upon the occurrence and during the continuance of an Event of
Default, the application of any cash collateral received by the Collateral Agent
to the payment of the Notes, the making of any demand under the Notes or the
Security Agreement, the exercise of any remedies given to the Secured Parties
pursuant to the Notes and the exercise of any authority pursuant to the
appointment of the Collateral Agent as an attorney-in-fact pursuant to the Notes
that the Collateral Agent deems necessary or proper for the administration of
the Collateral pursuant to the Notes. The Collateral Agent may also exercise in
respect of the Collateral, in addition to other rights and remedies provided for
in the Notes and the Security Agreement or otherwise available to it, all the
rights and remedies of a secured party under the California Uniform Commercial
Code. Upon disposition of the Collateral in accordance with the Notes and the
Security Agreement, the Collateral Agent shall promptly distribute any cash or
Collateral in accordance with the Notes. Borrower must notify the Collateral
Agent in writing of the issuance of Notes to the Secured Parties. The Collateral
Agent will not be required to act hereunder in connection with Notes the
issuance of which was not disclosed in writing to the Collateral Agent nor will
the Collateral Agent be required to act on behalf of any assignee of Notes
without the written consent of the Collateral Agent.

 

4. Action by the Majority in Interest.

 

  a. Certain Actions. Each of the Secured Parties covenants and agrees that only
a Majority in Interest shall have the right, but not the obligation, to
undertake the following actions (it being expressly understood that less than a
Majority in Interest hereby expressly waive the following rights that they may
otherwise have under the Notes and the Security Agreement:

 

  (i) Acceleration. If an Event of Default occurs, after the applicable cure
period, if any, a Majority in Interest may, on behalf of all the Secured
Parties, instruct the Collateral Agent to provide to Borrower notice to cure
such default and/or declare the unpaid principal amount of the Notes to be due
and payable, together with any and all accrued interest thereon and all costs
payable pursuant to such Notes;

 

(ii) Enforcement. Upon the occurrence of any Event of Default after the
applicable cure period, if any, a Majority in Interest may instruct the
Collateral Agent to proceed to protect, exercise and enforce, on behalf of all
the Secured Parties, their rights and remedies under the Notes and Security
Agreement against Borrower, and such other rights and remedies as are provided
by law or equity;

 

(iii) Waiver of Past Defaults. A Majority in Interest may instruct the
Collateral Agent to waive any Event of Default by written notice to Borrower,
and the other Secured Parties, but not waive damages accrued or accruing until
the effective date of such waiver.

 

   

   

 

  b. Permitted Subordination and Release. A Majority in Interest may instruct
the Collateral Agent to agree to release in whole or in part or to subordinate
any Collateral to any claim or other actual or proposed security interest and
may enter into any agreement with Borrower to evidence such subordination;
provided, however, that subsequent to any such release or subordination, each
Note shall remain pari passu with the other Notes held by the Secured Parties.  
      c. Further Actions. A Majority in Interest may instruct the Collateral
Agent to take any action that it may take under this Agreement by instructing
the Collateral Agent in writing to take such action on behalf of all the Secured
Parties.         d. Majority in Interest. For so long as any obligations remain
outstanding on the Notes, Majority in Interest for the purposes of this
Agreement and the Notes and Security Agreement shall mean Secured Parties who
hold not less than fifty and one-tenth percent (50.1%) of the outstanding
principal amount of the Notes, excluding any principal amount of Notes held
beneficially or of record by Borrower.         e. Effect of Instruction. The
Collateral Agent shall be bound by, and subject to, any limitation or
restrictions on the exercise of its rights, powers or discretion set forth in
any instruction it receives from a Majority in Interest (it being understood
that a Majority in Interest shall, upon consultation with the Collateral Agent,
have the right to direct and control the election, exercise and enforcement of
the Secured Parties’ rights and remedies under the Notes and the Security
Agreement against Borrower (including without limitation the commencement,
conduct or settlement of any litigation, foreclosure or other action or
proceeding, and the voting of any securities) without unduly restricting the
Collateral Agent’s ability to conduct the orderly marketing and sale of any
assets or securities of Borrower that may be subject to sale upon foreclosure,
settlement or otherwise.

 

5. Power of Attorney.

 

  a. To effectuate the terms and provisions hereof, the Secured Parties hereby
appoint the Collateral Agent as their attorney-in-fact (and the Collateral Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of this Agreement including, without limitation, taking any action on behalf of,
or at the instruction of, the Majority in Interest at the written direction of
the Majority in Interest and executing any consent authorized pursuant to this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary or advisable (and lawful) to accomplish the purposes
hereof.         b. All acts done under the foregoing authorization are hereby
ratified and approved and neither the Collateral Agent nor any designee nor
agent thereof shall be liable for any acts of commission or omission, for any
error of judgment, for any mistake of fact or law except for acts of gross
negligence or willful misconduct.         c. This power of attorney, being
coupled with an interest, is irrevocable while this Agreement remains in effect.

 

6. Reliance on Documents and Experts. The Collateral Agent shall be entitled to
rely upon any notice, consent, certificate, affidavit, statement, paper,
document, writing or communication (which may be by telegram, cable, telex,
telecopier, or telephone) reasonably believed by it to be genuine and to have
been signed, sent or made by the proper person or persons, and upon opinions and
advice of its own legal counsel, independent public accountants and other
experts selected by the Collateral Agent.

 

   

   

 

7. Actions.

 

  a. The Secured Parties agree (which agreement shall survive any termination of
this Agreement) to indemnify the Collateral Agent, from and against any and all
liabilities, obligations, losses, damages, claims, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Collateral Agent in any way relating to or arising out of this Agreement,
the Notes and any other agreement relating thereto, including the reimbursement
of the Collateral Agent for all reasonable out-of-pocket expenses (including
attorneys’ fees and expenses) incurred by the Collateral Agent hereunder or in
connection herewith or in enforcing the obligations of Borrower under this
Agreement and the Notes, in all cases as to which the Collateral Agent is not
reimbursed by Borrower; provided, that none of the Secured Parties, expressly
excluding the Collateral Agent, shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements determined by a court of
competent jurisdiction in a final proceeding to have resulted solely from the
Collateral Agent’s gross negligence or willful misconduct. The Collateral Agent
shall not be required to take or omit to take any action hereunder or under the
Notes, or to prosecute or defend any suit in respect of this Agreement or any of
the Notes, or any other agreement relating thereto, unless indemnified to its
satisfaction by the Secured Parties against loss, costs, liability, and expense.
The Collateral Agent may delegate its duties hereunder to affiliates, agents,
attorneys-in-fact and receivers (which term includes receivers as managers)
selected in good faith by the Collateral Agent.         b. Exculpation.

 

  (i) The Collateral Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement, and the Collateral Agent shall not by
reason of this Agreement or any of the Notes (or otherwise) be a trustee for any
Secured Party or have any fiduciary obligation to any Secured Party or any of
their affiliates. Neither the Collateral Agent nor any of its directors,
partners, members, managers, officers, employees or agents (collectively, the
“Related Parties”) shall be liable to any Secured Party for any action taken or
omitted to be taken by it under this Agreement and the Notes, or in any
agreements delivered in connection therewith, or in connection herewith or
therewith, except for its own willful misconduct or gross negligence, nor shall
the Collateral Agent or any Related Parties be responsible for any recitals or
representations or warranties herein or therein or in any other agreement
delivered in connection therewith, or for the effectiveness, enforceability,
validity or due execution of any of this Agreement, the Notes or in any other
agreement delivered in connection therewith, nor for the creation, perfection or
priority of any security interests purported to be created under any of the
Notes or the validity, genuineness, enforceability, existence, value or
sufficiency of any Collateral, nor shall the Collateral Agent or any Related
Parties be obligated to make any inquiry respecting the performance by Borrower
of its obligations hereunder or thereunder or in any other agreement delivered
in connection therewith. Any such inquiry by the Collateral Agent shall not
obligate it to make any further inquiry or to take any action. The Collateral
Agent shall be entitled to rely upon advice of counsel concerning legal matters
and upon any notice, consent, certificate, statement, or writing which they
believe to be genuine and to have been presented by a proper Person. The
Collateral Agent shall not be responsible for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it with reasonable care.

 

   

   

 

(ii) The Collateral Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by email, telex, telecopy,
telegram or cable) reasonably believed by it to be genuine and correct and to
have been signed or sent by or on behalf of the proper person or persons, and
upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by the Collateral Agent with
reasonable care. As to any matters not expressly provided for by this Agreement,
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
Secured Parties, in its capacity as agent of the Secured Parties, and any action
taken or failure to act pursuant thereto, shall be binding on all of the Secured
Parties.

 

iii) The Collateral Agent shall not be required to take any action that is in
its opinion contrary to law or to the terms of this Agreement and the Notes, or
which would in its opinion subject it or any of its Related Parties to
liability. The Collateral Agent shall, in all cases, be fully justified in
failing or refusing to act hereunder and under the Notes unless it shall be
fully indemnified to its satisfaction against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.

 

(iv) The Collateral Agent may deem and treat the payee of any promissory note or
other evidence of indebtedness relating to the Notes as the owner thereof for
all purposes hereof unless and until a written notice of the assignment or
transfer thereof, signed by such payee and in form reasonably satisfactory to
the Collateral Agent, shall have been filed with the Collateral Agent. Any
request, authority or consent of any Person who at the time of making such
request or giving such authority or consent is the holder of any such note or
other evidence of indebtedness shall be conclusive and binding on any subsequent
holder, transferee or assignee of such note or other evidence of indebtedness
and of any note or notes or other evidences of indebtedness issued in exchange
therefor.

 

   

   

 

  c. Successor. The Collateral Agent may resign at any time upon at least 30
days’ notice to the Secured Parties. If the Collateral Agent at any time shall
resign, the Secured Parties, by majority consent, may appoint another mutually
agreed Secured Party as a successor to the Collateral Agent. If the Secured
Parties do not make such appointment within ten (10) business days prior to the
scheduled resignation date of the Collateral Agent, the retiring Collateral
Agent shall appoint a new Collateral Agent from the Secured Parties or, if no
Secured Party accepts such appointment, from among commercial banking
institutions or trust institutions generally. In furtherance of the foregoing,
upon the announcement that the Collateral Agent will resign in its capacity as
the Collateral Agent, each of the Secured Parties agrees to use its best efforts
to promptly appoint another Collateral Agent. Upon the acceptance of any
appointment as the Collateral Agent hereunder, such successor Collateral Agent
shall be entitled to receive from the retiring Collateral Agent such documents
of transfer and assignment as such successor Collateral Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the Notes. After the retiring Collateral Agent’s resignation
hereunder as the Collateral Agent, the provisions of this Section 3 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Collateral Agent under this Agreement and the Notes, and any other agreement
relating thereto.

 

8. Application of Proceeds.

 

  a. Any and all amounts actually received by the Collateral Agent in connection
with the enforcement of the Notes, shall, promptly upon receipt by the
Collateral Agent, be applied:

 

  (i) First, to the payment in full of all amounts owing to the Collateral Agent
in respect of any fees and expenses (including attorneys’ fees and expenses and
fees and expenses of its agents) incurred by or on behalf of the Collateral
Agent as a result of administering this Agreement or the Collateral or
exercising any rights (including foreclosure of the Collateral) in its capacity
as Collateral Agent;

 

(ii) Second, following payment of all obligations under clause (i), between and
among each of the Secured Parties on a pro rata basis, computed using the then
outstanding indebtedness, of both principal and accrued interest, of Borrower to
each of the Secured Parties, as of the date of such distribution. Until the
proceeds are so distributed, the Collateral Agent shall hold the proceeds in
trust for the benefit of each of the Secured Parties; and

 

(iii) Third, to Borrower unless otherwise directed by a court of competent
jurisdiction.

 

   

   

 

  b. The priorities of allocation set forth in Section 4(a) above shall apply in
all circumstances, including with respect to any distribution made in any case
or proceeding under any bankruptcy law or insolvency law involving creditors’
rights generally.         c. If any Secured Party (an “Excess Party”) shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff, or otherwise) as a result of the realization, sale or
other remedial disposition of, or foreclosure on, any Collateral in excess of
the amount it is then entitled to receive under the terms of this Agreement,
such Excess Party shall hold such amount in trust for the ratable benefit of the
other Secured Parties in accordance with the terms of this Agreement and shall
pay an amount equal to such excess to the Collateral Agent for distribution to
the Secured Parties in accordance with the terms of this Agreement.

 

9. Ambiguity; Dispute.

 

  a. In the event of any ambiguity or uncertainty hereunder or in any notice,
certificate, instruction or other communication received by the Collateral Agent
hereunder, the Collateral Agent may, in its sole discretion, refrain from taking
any action other than retain possession of the Collateral, unless the Collateral
Agent receives written instructions, signed by the Majority in Interest, or an
opinion of counsel of Borrower reasonably satisfactory to it, which eliminates
such ambiguity or uncertainty.         b. In the event of any dispute between or
conflicting claims by or among Borrower, the Secured Parties and/or the
Collateral Agent and/or any other person or entity with respect to any
Collateral, the Collateral Agent shall be entitled, in its sole discretion, to
refuse to comply with any and all claims, demands or instructions with respect
to such Collateral so long as such dispute or conflict shall continue, and
Collateral Agent shall not be or become liable in any way to Borrower or the
Secured Parties for failure or refusal to comply with such conflicting claims,
demands or instructions. The Collateral Agent shall be entitled to refuse to act
until, in its sole discretion, such conflicting or adverse claims or demands
shall have been determined by a final order, judgment or decree of a court of
competent jurisdiction, which order, judgment or decree is not subject to
appeal, or settled by agreement between the conflicting parties as evidenced in
a writing satisfactory to Collateral Agent. The Collateral Agent may, in
addition, elect, in its sole discretion, to commence an interpleader action or
seek other judicial relief or orders as it may deem, in its sole discretion,
necessary. The costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceeding shall be paid by, and
shall be deemed an obligation of Borrower.

 

10. Further Assurances. Each party agrees to execute such other documents,
instruments, agreements and consents, and take such other actions as may be
reasonably requested by the other parties hereto to effectuate the purposes of
this Agreement.

 

11. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, e-mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent as follows:

 

   

   

 

If to the Collateral Agent: David Nemelka, Jr.   2662 Stonebury Loop Road  
Springville, Utah 84663     If to Borrower: QuantumSphere, Inc.   2905 Tech
Center Dr.   Santa Ana, CA 92705   Facsimile: 714-545-6265

 

or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith.

 

12. Amendments and Waivers. No modification, amendment or waiver of any
provision of, or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by
each of the parties hereto. Such modification, amendment, waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

13. Exclusivity and Waiver of Rights. No failure to exercise and no delay in
exercising on the part of any party, any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
rights and remedies herein provided are cumulative and are not exclusive of any
other rights or remedies provided by law.

 

14. Invalidity. Any term or provision of this Agreement shall be ineffective to
the extent it is declared invalid or unenforceable, without rendering invalid or
enforceable the remaining terms and provisions of this Agreement.

 

15. Headings. Headings used in this Agreement are inserted for convenience only
and shall not affect the meaning of any term or provision of this Agreement.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original instrument, but all of which
collectively shall constitute one and the same agreement.

 

17. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by the any of the parties without the prior
written consent of the other parties.

 

18. Survival. Unless otherwise expressly provided herein, all representations
warranties, agreements and covenants contained in this Agreement shall survive
the execution hereof and shall remain in full force and effect until the
earliest to occur of (a) the payment in full of the Notes, and (b) the
conversion of the principal and accrued and unpaid interest and all other
amounts owing under the Notes into equity securities of Borrower.

 

19. Miscellaneous. This Agreement shall inure to the benefit of each of the
parties hereto and all their respective successors and permitted assigns.
Nothing in this Agreement is intended or shall be construed to give to any other
person, firm or corporation any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained.

 

   

   

 

20. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAWS PROVISIONS).

 

21. CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF CALIFORNIA. EACH OF THE PARTIES HERETO AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL
COURT, AND ACCORDINGLY, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH LITIGATION IN ANY SUCH COURT.

 

22. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND EACH OF THE OTHER PARTIES HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

 

23. Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

24. Entire Agreement. This Agreement contains the entire agreement among the
parties with respect to the transactions contemplated by this Agreement and
supersedes all prior agreements or understandings among the parties.

 

[SIGNATURE PAGE(S) FOLLOW]

 

   

   

 

IN WITNESS WHEREOF, this Intercreditor Agreement has been executed as of the
date first set written above.

 

“SECURED PARTIES”

 

   

 

By:     Name:     Title:    

 

   

 

By:     Name:     Title:    

 

[ADD ADDITIONAL SIGNATURE BLOCKS, AS NEEDED]

 

“COLLATERAL AGENT”

 

By:       David Nemelka, Jr., an individual  

 

“BORROWER”

 

QUANTUMSPHERE, INC.,

a California corporation

 

By:     Name: Kevin D. Maloney   Title: Chief Executive Officer & President  

 



   

   